Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of election of species in the reply filed on 10/16/22 is acknowledged. Therefore, Examiner will exam elected embodiment (fig 1-12)/claims.
Claim Objections 
Claims 1 and dependent claims are objected to because of the following informalities:  
In claim 1, “a top portion comprising a first slot wherein the first slot comprises a first and second side” are not supported by the drawings/SPEC. This limitation lacks antecedent basis and/or is not supported by SPEC/drawings. Further clarification is required. Examiner assume there should have one ore more limitations between “first and”. If Applicant failed to clarify the scope, a 112 rejection may apply in the next office action.
The Examiner respectfully requests that the Applicant(s) review all claims for any such similar issues.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 10 and dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In Claim 10, the limitations “the faceplate is configured to accommodate a mobile phone” are unclear since neither the written description nor the drawings appear to describe/show the claimed features. For the purpose of examination, the limitation will be considered to read “any structure”.

Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations, rejected under 35 U.S.C. 112, second paragraph (see above rejection), and/or discussed in the above claim objections must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 4, 6-7, 9-10, 12-13, 17 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2)  as being anticipated by Maslakow (US 20160176357 A1).
With regard claim 1 (see also objection), Maslakow discloses An adjustable removable device caddy (abstract; fig 1-15) comprising: a. a base comprising (at least fig 3-4, base in the middle): i. a top portion comprising a first slot wherein the first slot comprises a first and second side (at least fig 4, the portion comprising a first slot wherein the first slot comprises a first and second side and allows the first/second wings to couple through; Examiner consider as the top option); ii. a bottom portion comprising a seat wherein the seat extends outward from the base (at least fig 4, the portion with a seat, which is a protrusion, wherein the seat extends outward from the base; Examiner consider this portion is a bottom portion, on the other side of the top portion); iii. a middle portion further comprising a rotatable gear (40); b. a face plate wherein the face plate is adjustably coupled to the base (at least fig 3, 200); c. a first wing and a second wing (at least fig 4, the first/second wings can slide in/out of the base) wherein the first and second wings are: i. adjustably coupled through the first and second sides respectively of the first slot (see fig 4); and ii. coupled to the rotatable gear such that the first and second wings are configured to laterally move in sync with each other (see fig 4; paragraph [60]-[62]). 
Regarding claim 2, Maslakow further disclosed the base further comprises a second slot (at least fig 4, 2nd slot on the other side of the first slot).
Regarding claim 4, Maslakow further disclosed the base further comprises a rib coupled to the middle portion of the base wherein the first and second wings are slidably coupled to the rib (at least fig 4, the protrusion where the first and second wings are slidably coupled to; Examiner consider as a rib).
Regarding claim 6, Maslakow further disclosed a first securing apparatus wherein the first securing apparatus is coupled to the face plate and is configured to secure the face plate to the base (at least fig 3, the securing apparatus wherein the first securing apparatus is coupled to the face plate and is configured to secure the face plate to the base).
Regarding claim 7, Maslakow further disclosed a second securing apparatus wherein the second securing apparatus is coupled to the first wing and is configured to secure the first and second wings to the base (at least fig 4, the structure is coupled to the first wing and is configured to secure the first and second wings to the base, Examiner consider as a 2nd securing apparatus) .
Regarding claim 9, Maslakow further disclosed a device cavity is formed by adjustably moving the face plate and the first and second wings (at least fig 3).
Regarding claim 10, Maslakow further disclosed the faceplate is configured to accommodate a mobile phone (at least fig 3).
Regarding claim 12, Maslakow further disclosed the first and second wings further comprise a retaining lip (at least fig 3).
Regarding claim 13, Maslakow further disclosed the first and second wings further comprise a rack that engages the gear (at least fig 4).
Regarding claim 17, Maslakow further disclosed the first and second wings are configured to accommodate a mobile phone (at least fig 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 11, 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Maslakow (US 20160176357 A1) and further in view of Examiner’s Official Notice (EON). 
Regarding claim 11, The primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for the base further comprises a plurality of pads comprising an anti-slip material secured to the base.
However, Examiner take official notice (EON) that the above limitations (the base further comprises a plurality of pads comprising an anti-slip material secured to the base) are well known.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to include this feature (the base further comprises a plurality of pads comprising an anti-slip material secured to the base) and modify to previous discussed structure. The motivation to modify the previous discussed structure with EON feature is to further secure the device on the modified structure. 
  Regarding claim 18, The primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for the face plate further comprises an adjustment post extending outward from a rear side of the face plate wherein the face plate is adjustably coupled to the base by slidably coupling the adjustment post through the second slot.
However, Examiner take official notice (EON) that the above limitations (the face plate further comprises an adjustment post extending outward from a rear side of the face plate wherein the face plate is adjustably coupled to the base by slidably coupling the adjustment post through the second slot) are well known.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to include this feature (the face plate further comprises an adjustment post extending outward from a rear side of the face plate wherein the face plate is adjustably coupled to the base by slidably coupling the adjustment post through the second slot) and modify to previous discussed structure. The motivation to modify the previous discussed structure with EON feature is to further secure the plate/structure to the modified structure. 




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on PHP: M-Th: 8:30-12:30; 2:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /JERRY WU/ Primary Examiner, Art Unit 2841